IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41949

STATE OF IDAHO,                                 )   2014 Unpublished Opinion No. 837
                                                )
       Plaintiff-Respondent,                    )   Filed: December 2, 2014
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
SHANE STEVEN HUFFMAN,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Fred M. Gibler, District Judge.

       Judgment of conviction and concurrent unified sentences of seven years, with
       minimum periods of confinement of two years, for two counts of delivery of a
       controlled substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GRATTON, Judge;
                                 and MELANSON, Judge
                   ________________________________________________

PER CURIAM
       Shane Steven Huffman pled guilty to two counts of delivery of a controlled substance.
I.C. § 37-2732(a)(1)(A). In exchange for his guilty plea, additional charges were dismissed
including an allegation that he was a persistent violator. The district court sentenced Huffman to
concurrent unified terms of seven years, with minimum periods of confinement of two years.
Huffman appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                    1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Huffman’s judgment of conviction and sentence are affirmed.




                                                       2